Citation Nr: 0516286	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left hand disability 
on a direct basis or as secondary to a service-connected 
right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served a period of active duty in the United 
States Marine Corps (USMC) from February 1970 to December 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO denied entitlement to service 
connection for a left hand disability.  

In March 2003, the Board ordered further development of the 
veteran's claim in order to obtain additional VA treatment 
records and another VA examination report.  The Board 
remanded the veteran's claim October 2003 to request another 
VA examination and for actions consistent with Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The Board notes that the veteran's claim for entitlement to 
an increased evaluation for a right wrist disability to 
include arthritis was denied by the Board in a March 2003 
decision, which is clearly part of the claims file.  The 
veteran filed a new claim for entitlement to an increased 
rating for a right wrist disability dated in July 2004.  
Thereafter, the RO sent the veteran a VCAA notice letter in 
November 2004 as well as obtained a VA examination report 
during the same month.  In December 2004, however, the RO 
issued an interoffice memo to the Appeals Management Center 
(AMC) that erroneously noted the RO had "incorrectly 
established claim for issue that is on appeal.

Thereafter, the AMC included the issued of entitlement to an 
increased rating for a right wrist injury on the March 2005 
supplemental statement of the case (SSOC), which noted that 
the Board's October 2003 remand did not include this issue, 
but failed to note the Board's March 2003 decision denying 
the appeal as to that issue.  In April 2005, the AMC 
incorrectly certified the issue of entitlement to an 
increased rating for a right wrist disability, including 
arthritis to the Board.  

Based upon the Board's March 2003 decision as to the previous 
appeal concerning this issue, the new claim filed in July 
2004, and the absence of the issuance of a rating decision 
for this claim, much less a subsequent timely notice of 
disagreement to a rating decision denying the benefit sought, 
issuance of a statement of the case, and receipt of a timely 
substantive appeal for the veteran's claim of entitlement to 
an increased rating for a right wrist disability to include 
arthritis, the Board does not have jurisdiction of this 
claim.  See 38 U.S.C.A. § 7105 (West 2002); Bernard v. Brown, 
4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 511 
(1997).  Rather, the Board refers the July 2004 claim for 
entitlement to an increased evaluation for a right wrist 
injury, to include arthritis, to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2. A left hand disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.  

3.  The veteran does not suffer from a left hand or arm 
disability that is related to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A left hand disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Hand Disability

In an October 2001 rating decision, the RO denied entitlement 
to service connection for the veteran's claimed left hand 
disability.  The veteran submitted a timely notice of 
disagreement (NOD) in July 2002.  The veteran filed a timely 
formal appeal in December 2002 after the RO issued a 
statement of the case (SOC) in October 2002.  The RO issued a 
supplemental statement of the case (SSOC) in March 2005.  

The veteran contends that he currently suffers from a left 
hand disability as secondary to his service-connected right 
wrist disability.  After a review of the evidence, the Board 
finds that his contentions are not supported by the record, 
and that his claim of entitlement to service connection for a 
left hand disability on a direct and secondary basis must 
fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  Arthritis is 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309. 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  
The veteran is currently rated as 20 percent for residuals of 
a right wrist injury to include arthritis under Diagnostic 
Codes 5003-5307.  

In considering the veteran's service connection claim, the 
Board acknowledges his complaints that he suffers from a left 
hand or arm disability due to overuse and compensation as 
secondary to his service-connected right wrist disability.  
His opinion alone, however, cannot meet the burden imposed by 
38 C.F.R. §§ 3.303 and 3.310 with respect to the relationship 
between events incurred during service, his service-connected 
right wrist disability, and his current complaints of a left 
hand disability.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, his statements qualify as lay evidence, 
which is considered competent if it is provided by a person 
who has knowledge of facts or circumstances and who can 
convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  

The veteran's service medical records are void of a 
complaint, treatment, or diagnosis for a left hand or arm 
disability.  VA treatment records dated in April 1995 and 
February 1996 show that the veteran's left upper extremity 
was within normal limits.  VA treatment notes dated from June 
to December 2000 indicated that the veteran complained of 
bilateral forearm as well as left upper extremity pain and 
left arm paresthesias after using his left upper extremity 
more often at work secondary to right wrist pain.  A June 
2000 VA treatment record noted that the veteran had 
"probable bilateral cubital tunnel syndrome", greater on 
the right than the left.  In the same treatment note, the 
veteran was instructed to balance the use of his upper 
extremities while at work.   

An April 2001 VA peripheral nerves examination report showed 
that the veteran complained of left arm and elbow pain that 
he attributed to overuse and compensation for his service-
connected right wrist disability.  The examiner did not list 
a diagnosis concerning the veteran's left upper extremity in 
the report and noted, "It is not likely any problem on the 
left is related to compensation nor any other problem in 
regard to his right wrist."  In addition, a June 2001 VA 
general medical examination report does not show a diagnosis 
of a left hand disability.  The examiner indicated that the 
veteran's left hand exhibited full range of motion with no 
loss of dexterity or painful motion.  It was specifically 
noted in the report that there was no left hand condition 
that could be secondary to the veteran's service-connected 
right wrist disability.      

A January 2002 statement from a VA certified physician 
assistant (PA-C) indicated that the veteran's right wrist 
pain could lead to increase in use of the left arm.  The PA-C 
further noted, "It can be assumed that the initial event 
suffered while in service has presumably worsened and had a 
cascade effect leading to his current left arm condition".  
A VA outpatient treatment note also dated in January 2002 
listed a diagnosis of left lateral epicondylitis.  However, 
it was noted that the veteran exhibited full range of motion 
in his left upper extremity including the elbow, wrist, 
fingers, and thumb with full strength and mild tenderness in 
the lateral epicondyle musculature.  VA treatment records 
dated from December 2002 to February 2003 indicate that the 
veteran had fractured his right wrist in an accident at home.     

A January 2004 statement from a private physician cautioned 
the veteran about overuse of his left arm in a compensatory 
manner, as this behavior was already beginning to create a 
problem for him and will become a greater problem as time 
progresses.  

A March 2004 VA examination report does not show a diagnosis 
of a left hand disability.  The examiner listed a diagnosis 
of tendonitis of the left wrist and elbow.  The veteran 
complained of pain in his left wrist and forearm with 
weakness and occasional stiffness.  The examiner opined, "It 
is at least as likely as not that the current symptoms of 
tendonitis in the left wrist and elbow are a result of 
compensation for difficulty with the right wrist dating from 
the right wrist fracture.  The tendonitis of the left wrist 
is unrelated to the old ganglion of the right wrist."

In this case, the competent medical evidence of record -- 
including the service medical records, VA outpatient 
treatment records, a statement from a VA physician assistant, 
and VA examination reports -- does not show that the 
veteran's claimed left hand disability is etiologically 
related to his period of active service.  Service medical 
records do not reflect that he suffered from a left hand or 
arm disability while in service.  The veteran's current left 
wrist and elbow tendonitis are first noted in the VA 
outpatient treatment records many years after the veteran's 
separation from active service.  None of the evidence of 
record shows that the veteran has been diagnosed with a 
current left hand disability, as such.  In addition, 
competent medical evidence of record does not provide any 
evidence that the veteran has current residuals of left hand 
or arm disability attributable to his active military 
service.  Consequently, the Board finds that service 
connection for a left hand disability is not warranted on a 
direct basis.

The Board must now determine if competent medical evidence of 
record demonstrates that the veteran's current left hand or 
arm disability is the result of his service-connected right 
wrist disability.  In evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board acknowledges the VA PA-C's January 2002 opinion, 
which appears to support the veteran's claim.  The Board 
notes, however, the PA-C did not indicate that he had 
reviewed previous VA treatment and examination reports or the 
veteran's service medical records.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected medical 
opinions as immaterial where there was no indication that the 
physician had reviewed the claimant's service medical records 
or other relevant documents, which would have enabled him to 
form an opinion on service connection on an independent 
basis.  The Board also notes the equivocal or speculative 
language used in this opinion - that is, "if" the veteran 
overused the joint, overuse myalgia and tendinitis "may" 
develop; and, based on the veteran's statements, it  "can be 
assumed" that the initial injury "presumably" worsened and 
thus led to the overuse injury on the left.  In addition, 
given that this somewhat speculative opinion is from a 
physician's assistant, the Board gives more weight to the 
opinions of VA physicians, discussed below.  The April 2001, 
June 2001, and March 2004 VA medical opinions by physicians 
to be more probative than that of the opinion expressed by 
the physician's assistant in his January 2002 statement.  

The VA examiners in April and June 2001 VA examination 
reports did not list any diagnosis concerning the veteran's 
left upper extremity.  In the April 2001 report, the examiner 
opined that any left extremity disability was " not likely" 
related to compensation or any right wrist disability.  After 
reviewing the veteran's claims file, the examiner 
specifically noted in the June 2001 report that there was no 
left hand condition that could be secondary to the veteran's 
service-connected right wrist disability.  While a diagnosis 
of tendonitis of the left wrist and elbow is listed in the 
March 2004 VA examination report, the examiner considered it 
at least as likely as not that the current symptoms of 
tendonitis in the left wrist and elbow are a result of 
compensation for difficulty with the right wrist dating from 
the right wrist fracture; the physician did not associate 
disability in the left upper extremity with the service-
connected disability.  As noted above, the veteran suffered a 
right wrist fracture in December 2002.  Residuals of this 
December 2002 wrist injury are not included in the veteran's 
current rating for his service-connected right wrist 
disability.  Therefore, this medical opinion also does not 
establish that the veteran suffers from a left hand or arm 
disability secondary to his service-connected right wrist 
disability.  

Competent medical evidence of record does not provide any 
objective evidence that the veteran has current residuals of 
left hand or arm disability secondary to his current service-
connected right wrist disability.  In weighing the competent 
medical evidence of record concerning the claimed 
relationship between the veteran's current left hand and arm 
disability, his active service, and his service-connected 
right wrist disability, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The Board finds that since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Consequently, the veteran's claim of entitlement 
to service connection for a left hand disability must be 
denied.  

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issue of entitlement to service 
connection for a left hand disability have been satisfied.  
With regard to requirement (1), above, the Board notes that 
the Appeals Management Center (AMC) sent the veteran a VCAA 
notice letter in February 2004 informing him what was needed 
to establish entitlement to service connection.  With regard 
to requirements (2) and (3), the Board notes that the AMC's 
letter also notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the February 2004 letter 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the February 
2004 letter, the veteran was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was necessary to make a decision on his 
claims.  Finally, with respect to requirement (4), the Board 
notes that it does not appear from the record that the 
veteran has explicitly been asked to provide "any evidence 
in [his] possession that pertains to" his claim.  As a 
practical matter, however, the veteran has been amply 
notified of the need to provide such evidence, both with 
respect to his claim for entitlement to service connection 
for a left hand disability.  In addition, the RO issued him a 
SOC in October 2002 as well as a SSOC in March 2005 that both 
contained the complete text of 38 C.F.R. § 3.159, from which 
the Court drew the fourth notice requirement.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the AMC's VCAA notice 
letter to the veteran dated in February 2004.   However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board acknowledges that the February 2004 letter from the 
RO was sent to the veteran after to the RO's October 2001 
rating decision that is the basis of the veteran's appeal for 
entitlement to service connection for a left hand disability. 
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement concerning this 
issue was harmless error.  While the notice was provided to 
the veteran after the first AOJ adjudication of the claim, 
the content of the notice provided by the RO and AMC fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2004), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran in this case.

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the February 2004 letter as well as 
the October 2002 SOC and March 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  


In this case, the October 2002 SOC included notice that the 
appellant had a full year to respond to a VCAA notice.  
Moreover, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period provided for 
response after VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the February 2004 letter as well as the October 
2002 SOC and March 2005 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a left hand 
disability.  In addition to service medical records and VA 
outpatient treatment records, VA has obtained multiple VA 
examination reports.  The Board concludes that sufficient 
evidence to decide the claim has been obtained and that any 
defect in the development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
veteran.




ORDER

Entitlement to service connection for a left hand disability 
is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


